 'NEWSPAPER AND MAIL DELIVERERS'UNION589the Petitioner for such unit which the Board in that event finds to be.appropriate for purposes of collective bargaining. In the event that amajority of the employees, in group 1 select the Petitioner and amajority of the employees in group 2 select the Intervenor, the em-ployees in each will be taken to have indicated their preference for aseparate bargaining unit, and the Regional Director is instructed toissue a certification of representatives to the Petitioner or Intervenor,as the case may be, for the separate unit which the Board finds in such,circumstances to be appropriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]NEWSPAPER AND MAILDELIVERERS'UNION OF NEW YORK AND VICINITYandARTHUR FINKELSTEIN, ALFRED FRANKEL, CARL GALDSON, THEO-DORE GERSHOWr1Z,MARTIN IGOE,EDWARD JOHNTRY, NICHOLAS LAn-LETTI, PATRICK LEONARD, WILLIAM MCCLOSKEY, FRANCIS MEADE,JOHN MINOGUE AND EUGENE ROSENEWSPAPERAND MAIL DELIVERERS' UNION OF NEW YORK AND VICINITYandBENNIEIzzi, ON BEHALF OF HIMSELF AND OTHERS AND SIDNEYROSENTHAL,JOSEPH RILEY, JOHN NICOLINI AND CARL CITRANO,EDWARDJOSEPH GUERINAND MEYERSACKS.CasesNOS.2-CB-135,.2-CB-145,2.-CB-370,and 2-CB-381.November 26, 1952Decision and OrderOn November 30,1951, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint.Thereafter, the General Counseland certainof the charging parties filed exceptions and supportingbriefs.On February 8, 1952, the Board granted permission to NewYork Mirror Division-the Hearst Corporation to intervene and tofile exceptions.The request of the charging parties for oral argument is herebydenied, asthe record and the briefs and exceptions, in our opinion,adequately present theissuesand the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.101 NLRB No. 128. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs,and the entire record inthe case, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner with the exceptions,modifications, andadditions set forth below.1.As set forth in the Intermediate Report, on January 25,1951, theRespondent Union and The Publishers Association entered into ahiring agreement which provided for creation of a number of newsituations to be filled with a quota of 60 union men to 40 nonunion men.Due to the Respondent Union's repudiation of this agreement, theGeneral Counsel petitioned the United States District Court for theSouthern District of NewYorkfor a restraining order.Although theGeneral Counsel stated at the hearing that he made no contention withrespect to the legality or illegality of the quota hiring agreement, theTrial Examiner concludedthatthe agreement was "clearly illegal."The Trial Examiner further found that the General Counsel filed thepetition for the restraining order so that the Respondent Union wouldbe compelled to abide by the "illegal"agreement.The New YorkMirror has excepted to the finding of the Trial Examiner that theagreement was illegal,contending that this issue was not raised bythe pleadings and was thus not before the Trial Examiner, and theGeneral Counsel has excepted to the finding that the petition for therestraining order was based upon the illegal agreement.Under all the circumstances of this case,we find merit in these ex-ceptions.We shall, therefore,without passing upon the merits of theissues involved,reverse the Trial Examiner's findings with respect tothe agreement of January 25, 1951, and with respect to the restrainingorder of the district court.'2.The Trial Examiner found,and we agree,that the RespondentUnion has attempted to cause and has caused the Times and the Mirrorto discriminate in regard to the hire and tenure of employment of theindividuals named in the section of the Intermediate Report entitled"The Remedy."The General Counsel has excepted to the Trial Ex-aminer's failure to make specific and detailed findings that the Re-spondent Union threatened strike action and did strike the New YorkTimes on January 6, 1950.The General Counsel has also exceptedto the failure to find similar violations arising out of incidents ofthreats and work stoppages occurring at the Times on May 17-18,1949.The findings sought by the General Counsel are supported bythe record and also by the Board's findings in an earlier related case.'The General Counsel stated on the record that the unfair laborpractices occurring at the Mirror came about as a result of a strike byCf.JI. Case Company,71NLRB 1145.2Newspaper and Mail Deliverers'Union(Herald Tribune),93 NLRB 419,429-30, 434.The pertinent portions of the record in this earlier case have been incorporated herein. NEWSPAPERAND MAILDELIVERER'SUNION591the Respondent Union on January 6, 1950, after which certain non-union men were discriminatorily deprived of regular employmentand were required to submit to the discriminatory shape.We therefore find, in accord with the Trial Examiner, that theRespondent Union engaged in unfair labor practices in violation ofSection 8 (b) (2) and (1) (A) of the Act.We shall, however, con-trary to the findings of the Trial Examiner, date our unfair laborpractice findings from May 17, 1949, with respect to the New York'Times, and from January 6, 1950, with respect to the New YorkMirror, the dates of the first definitive coercive actions by the Re-spondent Union at these newspapers.3The RemedyHaving found that the Respondent Union has engaged in certainunfair labor practices, we shall order it to cease and desist therefromand to take certain affirmative action necessary to effectuate the policiesof the Act.We have found that the Respondent Union discriminated againsta number of employees named in the section of the Intermediate Re-port entitled "The Remedy."Accordingly, we shall order the Re-spondent Union to make them whole, in the manner set forth in theIntermediate Report, for any loss of pay they may have suffered sinceMay 17, 1949, with respect to employees of the New York Times, andsince January 6, 1950, with respect to employees of the New YorkMirror.Because we have reversed the Trial Examiner's findingswith respect to the restraining order of the district court, we shall notadopt his recommendation that back pay should not accrue from thedate of the district court order to the date of its vacation. In accordwith our usual practice in similar situations, the period from Novem-ber 30, 1951, the date of the Intermediate Report, to the date of ourorder herein, will be excluded in computing the amount of back payto which the discriminatees may be entitled.The Trial Examiner recommended that the Respondent Union beordered to cease and desist from restraining and coercing the em-ployees of the New York Times and the New York Mirror and fromcausing or attempting to cause the New York Times and the NewYork Mirror to discriminate against their employees.The GeneralCounsel contends that this recommended order is not as broad as theviolations would warrant and that the Board should issue an orderprohibiting coercive activities by the Respondent Union in an areacoextensive with its jurisdiction.We agree with this contention.4SeeNewspaperandMail Deliverers' Union (Herald Tribune),93 NLRB 419.SeeUnitedMineWorkers of America,,District 2 (Mercury Mining and Construction,Corporation),96 NLRB 1389. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDThe practices we have held to be unlawful have been directed not only-against the Employers immediately involved herein but also againstother newspaper publishers within the area of the Respondent Union's-jurisdiction .5We therefore find a continuing danger of the futurecommission by the Respondent Union of the acts now and previouslyheld unlawful. In order, therefore, that the policies of the Act may-be effectuated, we shall broaden the order as requested by the GeneralCounsel .6We expressly reserve the right to modify the remedial provisions ofour Order herein, if made necessary by a change of conditions in thefuture, or to make such supplements thereto as may hereafter becomenecessary in order to define or clarify their application to a specificset of circumstances not now apparent.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Newspaper andMail Deliverers' Union of New York and Vicinity, its officers, repre-sentatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Restraining or coercing employees of the New York TimesCompany, Inc., the Hearst Corporation, New York Mirror Depart-ment, their successors or assigns, and any other companies engaged inthe newspaper publishing business in New York City or vicinity, inthe exercise of rights guaranteed in Section 7 of the Act except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the Act.(b)Attempting to cause and causing the New York Times Com-pany, Inc., the Hearst Corporation, New York Mirror Department,their officers, agents, foremen, successors, or assigns, and any othercompanies engaged in the newspaper publishing business in New YorkCity or vicinity, to discriminate against employees in violation ofSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:5Hearst Consolidated Publications,Inc.,93 NLRB 237;Newspaper and Mail Deliverers'Union(Herald Tribune),93 NLRB 419;News SyndicateCo., Ins.,95 NLRB 1098."SeeUnited Mine Workers of America,District 2(Mercury Mining and ConstructionCorporation),96 NLRB 1389;Jarka Corporation of Philadelphia;94 NLRB 320,enf. inthis respect,198 F. 2d 618(C. A. 3) ;United Mine Workers of America(WestKentuckyCoalCompany),92 NLRB 916,enf. 195 F 2d 961(C.A. 6), certiorari denied,November 10,1952. NEWSPAPERAND MAIL DELIVERERS'UNION593(a)Notify the New York Times Company, Inc., the Hearst Cor-poiRtion, New York Mirror Department, and the individuals-namedin the section of the Intermediate Report entitled "The Remedy," thatit has no objection to the hiring and employment of employees, in-cluding those individuals named in the section of the IntermediateReport entitled "The Remedy," without discrimination because ofmembership or nonmembership in the Respondent Union and with-out prejudice to seniority or other rights and privileges except to theextent otherwise authorized by Section 8 (a) (3) of the Act; andfurther, request the New York Times Company, Inc., and the HearstCorporation, New York Mirror Department, to offer the individualsnamed in the section of the Intermediate Report entitled "The Rem-edy" such nondiscriminatory employment.(b)Make whole the employees named in the section of the Inter-mediate Report entitled "The Remedy" for any losses in pay theymay have suffered because of the discrimination against them, in themanner set forth in the section of the Board's decision entitled "TheRemedy."(c)Post in conspicuous places, in its business office and elsewherewhere notices to members are customarily posted, copies of the noticeattached hereto as Appendix A.'. Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, after beingduly signed by an official representative of the Respondent Union,be posted by it immediately upon receipt thereof and maintained byit for a period of at least sixty (60) consecutive days thereafter.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto as Appendix A for posting at theplants of the New York Times Company, Inc., and the Hearst Cor-poration, New York Mirror Department, those two companies willing,in places where notices to delivery department employees are custom-arily posted.(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps the Res-pondent has taken to comply therewith.IT Is FURTHER ORDERED that the complaint be dismissed as to SidneyRosenthal.CHAIRMAN HERzoG andMEMBERMuRDOCK took no part in the con-sideration of the above Decision and Order.* In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 594DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendix ANOTICEPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that :WE WILL NOT restrain or coerce employees of the NEW YORKTIMES CORPORATION AND HEARST CORPORATION,NEW YORK MIRRORDEPARTMENT,or any other companies engaged in the newspaperpublishing business in New York City and vicinity, in the exerciseof their right to self-organization, to form,join, or assist labororganizations,to bargain collectively through representatives oftheir own choosing, and to engage in concertedactivities for thepurpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities,as guaranteedin Section 7 of the National LaborRelationsAct, except to theextent that such right may be affected byan agreement requiringmembership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause the NEW YORK TIMESCORPORATION AND HEARST CORPORATION,NEW YORK MIRROR DE-PARTMENT,their officers, agents, foremen,successors,or assigns, orany other companies engaged in the newspaper publishing busi-nessin New York City and vicinity, to discriminateagainst em-ployees in regard to their hire or tenure of employment or anyterm or condition of employment, in violation of Section8 (a) (3)of the Act.WE wILL make whole the followingnamedemployees for anylossesof pay suffered by them as a result of the discriminationagainst them :Arthur FinkelsteinNick LaForgiaAlfred FrankelJoseph LaForgiaCarl GaldsonMelvin LavietesTheodore GershowitzSalvatore BaldanzaMartin IgoeHarry KoenigEdward JohntryMeyer TravenNicholas LaulettiBenny IzziPatrick LeonardEdward GuerinWilliam McCloskeyMeyer SacksFrancis MeadeJoseph RileyJohn MinogueCarl CitronEugene RoseJohn Nicolini, Jr. NEWSPAPER AND MAILDELIVERERS'UNION595We have no objection to the employment of the above-named personsor any other employees without discrimination because of their non-membership in the union and without prejudice to their seniorityand other rights and privileges ; we have notified the New York TimesCorporation and Hearst Corporation, New York Mirror Department,and the above-named persons, that we have no objection to their em-ployment in such manner; and, further, we have requested the NewYork Times Corporation and Hearst Corporation, New York MirrorDepartment, to offer the above-named persons employment.NEWSPAPER AND MAIL DELIVERERS' UNIONOF NEW YORK AND VICINrrY,Labor Organization.Dated -------------------- By ------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the datehereof and must not be altered, defaced, or covered by any othermaterial.Intermediate ReportSTATEMENT OF THE CASEVarious charges of unfair labor practices having been filed by the individualsnamed in the caption against Newspaper and Mail Deliverers' Union of NewYork and Vicinity,' herein called the Union, the General Counsel of the NationalLabor Relations Board, herein called respectively the General Counsel andthe Board, by the Regional Director for the Second Region (New York, NewYork), issued his complaint against Respondent on August 24, 1950, allegingviolations by Respondent of Section 8 (b) (1) (A) and (2) and Section 2 (6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.On August 23 and 24, 1950, the Regional Director issued an order consol-idating the above cases.Copies of the charges, the complaint, the order ofconsolidation, and notice of hearing were duly served upon Respondent andthe charging parties.The consolidated complaint alleged, in substance, that since on or aboutJuly 18, 1948, Respondent caused and/or attempted to cause the Employersherein concerned, namely, the New York Times Company, Inc., and the HearstCorporation,New York Mirror Department, hereinafter respectively calledthe Times and the Mirror, to discriminate against their employees and pros-pective employees in regard to hire and tenure of employment and other termsor conditions of employment by forcing and requiring them to give preferencetomembers of Respondent Union over nonmembers thereof in the deliverydepartments of the two papers. On August 29, 1950, Respondent filed itsanswer to the complaint denying that it had committed any unfair laborpractices.I The charges as filed originally, and the complaint, included as Respondents the NewYork Times Company and the Hearst Corporation— New York Mirror Department. Subse-quently, on November 15, 1950, a settlement stipulation was entered into between the Gen-eralCounsel and these two Employers pursuant to which on the same day theRegionalDirector for the Second Region issued an order severing cases.The result of this settle-ment andseverance was that the issues herein were tried against the Union only.242305-53-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon due notice a hearing was held at New York, New York, on various datesbetween June 14 and 27, 1951, before the undersigned Trial Examiner. TheGeneral Counsel, Respondent, and some of the individual complainants wererepresented by counsel and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties. Respondent's motions todismiss the complaint, made during the course of the hearing, are disposedof in accordance with the findings which follow.At the conclusion of thehearing the parties were afforded opportunity to argue orally before the under-signed and to file briefs with him.Oral argument was presented by all counsel.Briefs were waived.Upon the entire record in the case and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESSES OF THE COMPANIESThe New York Times Company, Inc., is a New York corporation maintainingits principal office and place of business at 229 West 43rd Street in the City,County, and State of New York where it is now and has been continuouslyengaged in the printing, publishing, and distribution of The New York Times,a daily and Sunday newspaper of general circulation, and a periodicalknown asThe New York Times Index. During the year ending December 31, 1949, theCompany in the course and conduct of its business operations caused to bepurchased, transferred, and delivered to its New York plant newsprint andother supplies and materials, including ink, type and stereotype, metals, machin-ery, and office equipment valued in excess of several million dollars which wereshipped, transported, and delivered to said New York plant in interstate andforeign commerce from States of the United States other than the State of NewYork and from foreign countries.During the year ending December 31, 1949, the Company in the course andconduct of its business operations sold and distributed The New York Timesand The New York Times Index in a large number of States of the UnitedStates and in some foreign countries.During that period the net paid circu-lation of the daily edition of The New York Times amounted to approximately600,000, of which approximately 32 percent consisted of sales outside the Stateof New York ; in the same year the net paid circulation of its Sunday editionamounted to approximately 800,000, of which approximately 48 percent consistedof sales from States of the United States outside the State of New York.During the year ending December 31, 1949, the New York Times Company, inthe course and conduct of its business operations, published in its publicationsadvertising valued at an amount in excess of several million dollars, a substan-tial portion of which consisted of national advertising, including automobileadvertising.During the same period the Company utilized national and inter-national news services, including the Associated Press, United Press, Interna-tional News Service, and other agencies which supply feature materials andphotographic services of various kinds.These services make use of the variouschannels of interstate commerce and communications in furnishing their serv-ices.Respondent admits that the Company is and has been engaged in com-merce within the meaning of the Act.The Hearst Corporation, New York Mirror Department, is a Delaware Cor-poration having its principal office and place of business at 235 East 45th Streetin the City, County, and State of New York, herein called the New York plant, NEWSPAPERAND MAILDELIVERERS'UNION597and is now and hasbeen continuouslyengaged atsaid plantin the printing,publication,sale, and distribution of the newspapers, Daily Mirror and SundayMirror.Duringthe year ending December 31, 1949, the Company in the course andconduct ofits business operations caused tobe purchased,transferred,and de-livered to its New York plant, newspaper,ink, zinc, andother materials valuedin excessof one million dollars, of which approximately 90 percentwas trans-ported tosaid New York plant in interstateand foreigncommercefrom Statesof the United States other than the State of New York and fromforeign coun-tries.The Company utilizedand continues to utilizenationaland internationalnews services, features, and photographic services which make use of interstatecommerce and communications.The Company published and continues to publishin itspublications advertising at a ratein excessof one milliondollars per an-num,a substantial portion of which consists of national advertising.The Com-pany published, sold, and distributed daily and continues to publish,sell, anddistribute daily in excess of one million copies of The Daily Mirror, approxi-mately 20 percent of which was and continues to be sold and distributed out-side the State of New York. It published, sold, and distributed and continuesto publish, sell, and distribute on Sundaysin excessof two millioncopies ofThe Sunday Mirror, 50 percent of which was and continues to be sold and dis-tributed outside the State of New York. The sales of its publications were andcontinue to be at a rate in excess of $1,000,000 per annum.Respondent admits that the Companyisengagedin interstate commercewithin the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDNewspaper and Mail Deliverers' Union of New York and Vicinity is a labororganization admitting employees of the Times and the Mirror to membership.III.THE UNFAIRLABOR PRACTICESA.Background1.Prior cases involving the UnionThis proceeding arises out of the hiring practices participated in by the Unionin hiring employees in the delivery departments of the Times and Mirror.Duringall timesrelevant herein and for many yearspriorthereto the leading news-papers of metropolitan New York were associated as and represented by thePublishers' Association of New York for the purposes of collectivebargainingwith the employees of said publishers. In addition to the Timesand Mirror,the Association included, among others, the Daily News, the Herald Tribune,the Journal American, the World Telegram, the Post, and, until its merger withthe World Telegram in January 1950, the Sun.The Board has heretofore rendered its decision inNewspaper and Mail Deliv-erers' Union of New York and Vicinity (Hearst Consolidated Publication, Inc.,ct al.),' Newspaper and Mail Deliverers' Union of New York and Vicinity (JosephRizzo, etal.),' andNewspaper and Mail Deliverers' Union of New York and Vi-cinityand Ncirs Syndicate Company, Die.) .4The Union in the instant proceedingwas a respondent in those casesAll involve the illegality of hiring practicesimposed or sought to be imposed by the Union upon employers, which practices293 NLRB 237193 NLRB 4194 95 NLRB 1098. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDwere similar to those involved herein, the first at the Journal American, thesecond at the Herald Tribune, and the third at the News. In the instant hearingthe parties stipulated into this record a substantial number of pages of testi-mony in theJournal AmericanandHerald Tribunecases.This evidence dealsin substantial part with the negotiations carried on by the Publishers'Associa-tion and the Union for the negotiation of a new contract to follow the expira-tion on July 16, 1948, of a closed-shop agreement between the parties, the fur-ther negotiations between the same parties,having for their purpose the inter-pretationof the subsequently executed contract covering the period from October25, 1948, to October 24,1950, and the conduct of the Union following the execu-tion of the last contract.Trial Examiner Charles Schneider heard both theJournal AmericanandHerald Tribunecases and Trial Examiner David London, theDaily Newscase.Both made extensive findings of fact relating to the above subject matter. Thesefindings of fact have now been adopted by the Board.I have given independentconsideration to this incorporatedtestimonyinsofar as it is competent and rele-vant to the instant proceeding,as well as to the Intermediate Reports of the twoTrial Examiners since they were incorporated into the Board's decision and arenow dispositive of the background facts insofar as they apply to the instantproceeding.I have accordingly made extensive use of the language containedin these Intermediate Reports, particularly that of Mr. Schneider,and have setforth the same in some of the following paragraphs. The events in the instantproceeding are largely those which have occurred after the Board's decision inthe above three cases. It thus brings up to date what is in effect a continuingnarrative.The recitation of these latter events, however, I have confined forthe most part to the Times and Mirror, since the charging parties in the instantcase are or were the employees of one of these two papers and I have not, thoughurged by counsel for the General Counsel to do so, made any specific finding ofunfair labor practices except as the record reveals their occurrence at one ofthese two papers.2.History prior to the 1948 contractIn 1948 and for many years prior thereto, the employees in the deliverydepartments of the various metropolitan papers were organized into the Union.The function of the delivery department in these publications is to handlenewspapers coming from the presses and to convey them afoot or by truckto various delivery points, from which they are either directly or ultimatelydistributed to readers.Partially because the size of and demand for newspapers is not constantand stable the manpower needs in the delivery department of the publishersvary from time to time. Sunday editions, for example, require a considerablyexpanded work force, partly on Friday, mainly on Saturday. A reservoirof labor to fill these peak and temporary demands is therefore necessary.Atthe same time there is a minimal expectancy of employment every day.What-ever the size and circulation, a work force of ascertainable size is required.This results in a number of regular jobs, known as regular situations, assignedpermanently to certain individuals on a 5-day week basis. In addition toi egular situation holders, there are two other categories of delivery depart-ment employees : regular substitutes and extras.Regular substitutes areemployees who have completed a "5 x 5"; that is, have worked in a particularshop 5 days a week for 5 consecutive weeks, thereby acquiring certain promo-tional, hiring, and other prerogatives.Those who are not regular situationholders or regular substitutes are known as extras. NEWSPAPER AND MAILDELIVERERS' UNION599Regular substitutes and extras constitute the extra labor force from which,on a day-to-day basis,they are assignedto whateveropen jobs may be available.They are hired from ashapeup.At appropriatehiring periodsduring the daythey present themselves at the plant where supervisorsmakeselections fromamong them.Regular substitutes have priorityin hiringover extras.Vacanciesare firstfilled from the regular substitutes' list according to seniority.Whenthislist is exhausted, resort is had to the extra list in the same order. Ingeneral,extras are not 5-day a week shapers, though they may be. Someare regular situation holders who shape other plants on their days off, orpersonsregularly employed outside the industry.When unionmembers, theseextras arecalled "outsidecard men."For a number of years the Union has had collective-bargaining contractswith the metropolitan newspapers, on a multiple-employer basis, the Publishers'Association acting as the bargaining agent of the contracting papers. Thelatest ofthese contracts was executed on October 25, 1948, effective to October24t 1950.Itwas preceded by a contract effective July 17, 1945, which expiredon July 16, 1948.Under the 1945 contract, and forsomeyears prior thereto,the Union agreed to furnish competent workmen at regular rates in suchnumber as the publishers required. In the event the Union failed to furnishsuch men promptly the publishers were authorized to employ such men as theywere able to obtain, provided thatif the men so employedare notmembers of the Union theyshall be em-ployed only so long as the Union does not furnish members of the Unionwilling and qualified to take their places ; but any man so employed shallbe allowed to complete his day's work. Nothing herein contained is tobe construed as conferring of power upon any publisher to fill a regularsituation with anyone not a member of the Union.Seniority with the particular employer was, contractually and in practice,the basis for promotionaland hiringpriority.Due to the Union's inability to supply adequate manpower, a number ofnonunionmen found it possible over a period of years to secure fairly regularemployment from the shapeup. The provisions of the contracts, however,precludedthem from acquiring any seniority, subjected them to displacementat any time by union men, however recent the latter's appearance on the scene,and denied them any right to hold a regular situation. Substantial distinctionsin employee tenure and status were therefore based purely on the fact of unionmembership or nonmembership.No contention is made, however, that thisarrangement was in any respect illegal prior to July 17, 1948.At the same time union membership was difficult to acquire, generally passingonly by descent and being largely entailed.For some years the membershiplist has been frozen and substantially only sons of members and employees innewly organized shops have been eligible to fill any vacancies.The provisions of the 1945 contract were presumptively legal under theWagner Act of 1935; at least no contention is made here that they were illegal.The Labor-Management Relations Act of 1947, however, effectively curtailedcontinuance of the requirement for hiring preference based on union member-ship.Nevertheless, Section 102 of the latter statute preserved, for the durationof the contract, the legality of existing contractual arrangements valid underSection 8 (3) of the Wagner Act. Presumably the 1945 contract due toexpire July 17, 1948, was saved by this provision. In any event it is notcontended here that preference accorded to union members was in any wayillegal prior to July 17, 1948.But it is plain that any such preference ac- 600DECISIONSOF NATIONALLABOR RELATIONS BOARDcordedafter the latter date, other than that inherent in the legitimate applicationof a "unionshop"clause,would be in violation of the statute ; and here thefacts do not disclose that such a clause was the basis for, or is a defense to,any action taken by Respondent.Briefly, the issue here is whether the Union caused, and the Company continuedto accord, illegal preference to union men after the expiration of the contractin July 1948.3.The 1948 contractThe 1945 contract expired on July 16, 1948.Negotiations between the Unionand the Association for renewal began several months prior to that date but,except for an agreement reached between the negotiators sometime in Julywhich was rejected by the union membership, the negotiations were unsuc-cessful until October.On October 25, 1948, a new 2-year contract was signed.During the interim period between July 17 and October 25, 1948, the publishers,including the Company, continued to maintain the old hiring practices, namelyabsolute preferment of union men, without change.Section 4 of the new contract provided, in part, as follows :SENIORITY4-A As of the effective date hereof, all employees, including foremen andassistant foremen, holding regular situations with each newspaper signatoryhereto shall be arranged in a seniority and priority list in accordance withtheir length of service with such newspaper.In like manner, all regular substitutes connected with each particularnewspaper shall be listed in the order of their length of employment.All other persons seeking employment with the paper shall be classified asextras and shall be listedas suchin order of original employment.Noman'sname shall remain on the list of extras, however, if five weeks haveelapsed since the date of his last employment.When the manpower needs of the office cannot be filled from regularemployees, from available substitutes, or from extras entitled by formeremployment to perform the work the foreman shall selectnecessary menfrom the following categories in order, providing such men are familiar withthe work of the available opening :First : Former regular situation holders.Second:Other persons who have worked in the delivery department.Third : Persons with experience in other delivery departments in theMetropolitan area.Fourth : Persons concerning whose competency the foremanhas no rea-son to doubt, but this discretion by the foreman shall not be exercised as ameans of discriminating againstany person because ofhismembershipor non-membership in the Union.Followingparagraphs of section 4 provided for the fillingof regular situa-tions onthe basis of seniority from among, first,regular situationholders, andsecond,substitutes ; and for layoffs among regular situation holders inreverseorder of senioritystanding.Though this section does not explicitly state that substitutesand extras wereto be hired from the shape in the order of their standing on the seniority lists,thiswasthe contemplation of thesection and the parties,and it was soconstrued. NEWSPAPER AND MAIL DELIVERERS' UNION4.The negotiations for the 1948 contract601During the early part of the negotiations the union representatives took theposition that hiring priority among substitutes and extras should be on thebasis of seniority in the industry, rather than on a plant basis, and that thepublishers should notify the Union of any manpower needs. These provisionswere not, however, adopted.The Union likewise wished the contract wordedin such fashion as to insure preference to Union members wherever possible.As to this, the Publishers' Association took the position that hiring practiceshad to conform to the Taft-Hartley Act but that the Association was willingto accord the Union every permissible benefit under the Act.The prior contracthad consistently referred to "union members" in defining its application.Thesubstitution of the word "employees" for "union members" in the 1948 contract,at the instance of the Association, caused concern for a time to the union repre-sentatives.As the negotiations progressed and the limitations imposed by thelaw became clearer, the position of the Union's negotiators with respect to pre-ferment of union men, at first strongly stated, moderated. The result wasthat by mid-July 1948 the negotiating representatives came to agreement onthe terms of the contract.When the agreement was submitted to the unionexecutive board and the membership, however, it was rejected.The evident andsubstantial reason for the rejection was the shift in emphasis and rights inherentin the substitution of the word "employees" for the words "union members"in the beneficial sections of the contract. In sum, the objection was to anysubstantial reduction of the exclusive preference previously accorded unionmembers. In addition, the Union insisted on the right to discipline foremen,a demand which the Association resisted.Further negotiating sessions werebegun late in July 1948, this time with the Union's executive council in attend-ance, who brought in Professor Milton Handler for advice.Handler assuredthe apparently suspicious executive council that there was no "shenanigan"and that the agreement was "a good contract and the best one they could hopeto get under the Taft-Hartley Act."Nevertheless,negotiations continuedand it was not until October that the contract was finally ratified by the Union.5.October 1948 to November 1949; the publishers' attempts to establishseniority listsAs has been noted, section 4-A of the 1948 contract contemplated the estab-lishment of hiring lists of extra men "in order of original employment" by theparticular publisher, with provision for dropping the name of anyone who hadnot received employment during the past 5 weeks. It is thus seen that the 1948contract, as had the prior ones, despite the industry-wide bargaining pattern,incorporated a system of seniority by shop, and not industry, employment.Moreover, seniority and precedence on the lists was to be determined, accordingto the contract, by the date of "employment."The materiality of these factorswill be apparent from later discussion.On October 26, 1948, therefore, the Association and the Union met to discussthe compilation of the hiring lists.The categories of regular situation holdersand regular substitutes appeared to present no substantial problem.Difficultiesarose, however, regarding the composition of the extra list.Since the contractprovided that nonemployment over a 5-week period resulted in elimination fromthe list, the Association suggested, and there was apparent agreement at theOctober 26 meeting, that the initial list should contain the names of all persons 602DECISIONSOF NATIONALLABOR RELATIONS BOARDwho had worked in the 5-week period preceding October 25, 1948, the effectivedate of the contract.On the following day, however, basic disagreement arose which ultimatelyled to the issuance of the present complaint and the unsettlement to the presentday of hiring conditions in the delivery departments of all the major New Yorknewspapers.On that day, October 27, 1948, the Union notified the Associationthat it disapproved the method of extra listing determined upon at the October 26meeting.The reason for this disapproval was that the listing in prospect wouldresult in the inclusion on the extra list of a significant number of nonunion men.6.October 29, 1948-The refusal to work at the Herald-TribuneWithin a day or two after the execution of the October 1948 contract, theHerald-Tribune posted hiring lists in accordance with section 4-A of the con-tract.On Wednesday, October 27, 1948, Leon Braunstein, a union businessagent, objected to the presence of a number of nonunion men on these lists.Braunstein further said that nonunion men could have no seniority rightsantedating July 17, 1948. In addition, Braunstein asked that several recentlyhired union members be given positions on the extra list higher than theirseniority entitled them.Braunstein further said that the Tribune was theonly paper which had proceeded to post lists, that the Tribune's work force was"disturbed over the introduction of the lists," and that he "could not be aroundthe Tribune all night every night to calm the men down." Braunstein con-cluded with the statement that "somebody was going to sue" the Tribune andthat the Tribune "to keep everything in the family . . . might as well avoidbeing sued by union men."Nothing more untoward occurred at the Herald-Tribune on that or the follow-ing night.Friday and Saturday are the heavy nights at the Tribune in prep-aration for the Sunday edition. On Friday night, October 29, 1948, eightregular week end shapers, all union men, refused to go to work when calledfrom the shape line, thus delaying operations.The reason for the refusal wasthat nonunion men were higher on the hiring lists than they. Spokesman forthe men was Frank Cancillero, chapel chairman.The Herald-Tribune finallyresolved the dilemma by withdrawing the hiring lists for "further study," andhiring was then resumed on the old basis of union preference.During thediscussion, it was indicated that unless the lists were withdrawn, the eight menwould also refuse to work on Saturday night.No other newspaper attempted to follow the Tribune's example and posthiring lists.On the following Monday, protracted negotiations began betweenthe Publishers' Association and the Union to solve the problem.7.The November 1, 1948, meetingA meeting was held on November 1, at which the union attorney, SamuelDuker, suggested that a proper interpretation of the contract required the list-ing on the original extra list, in the order of original employment, of all personswho had ever worked in the delivery departments of the publishers ; and thatallwho did not work in the 5-day period from October 25, 1948, should then beeliminated.This suggestion became known as the "Duker formula" and the"Back to Methuselah" theory.The Union's position on this suggestion wasthus stated by Vice-Chairman Mapel of the Publishers' Association in histestimony :[The] point being, and not being concealed, that it would be a very simplething to have a list of employees made up or created to include a great many NEWSPAPERAND MAIL DELIVERERS' UNION603men, a great manyunion menwho perhaps had worked only once, or maybeonly a dozen times, or maybe a number of years, but many, many years ago,it being the position of the Union that by takingadvantageof thelanguageof the contract in that respect, and by listingmen according to the date oftheir original employment, obviously you would get agreat mass of unionmen at the top of the list and any non-union men, who might have workedand who might have crept into the so-called industry in the lastfew yearswould be well down on the list, since the hiring would be done from the topof the list to the bottom, then and I quote [the Union] : "The problem ofthe non-union man would be solved."The compilation of such a listgoingback manyyears presented a formidableproblem.The position of the Union at this November 1 meeting, as related by Mapel,was that"we are goingto take every step we can to have union men go inahead of non-union men."8.November 2, 1948At another meeting on the following day it was ascertained that theeffect onunion menof the proposed new hiring order was greater than had at first beensupposed.Thus it was now realized that outside card men who regularly shapedfor employment on certain nights were subject to "bumping" by nonunion menof seniorshop standing.This situation causedsome concernto the Tribune,for example,which was apprehensive that it might losesome regular Saturdaynightextra shapers.In addition it was also realizedthatsome nonunion menweresufficiently senior to compete for regular situations. It was the extra list,however, which providedthe majorproblem.The publisherssuggested a systemof daily hiring listsbasedsubstantially on regularity of employment on eachparticular day, but this got nowherewhen it became apparent that such a sys-tem would also include a significant number of nonunion men. At this point,Pellegrino,union businessagent, stated the Union's positionto be that no non-union mencould go to work beforeunion men underthe contract,for the reasonthat nonunionmen had no seniority antedating the expiration date of the priorcontract.To this the publishers demurred, concurrently suggesting that Pro-fessor Paul P. Hays, impartial chairman under the contract, be called in in-formally.A meeting with Chairman Hayspresent wasarranged for November14, 1948.9.November 15, 1948At the meeting on this day the suggestion was made, either by ChairmanHays or by Samuel Duker, union counsel, that industry-wide, rather than plant,seniority might be a proper criterion for hiring priority, but apparently the pro-posal was not seriously discussed.Further suggestions,designed to meet unionobjections, were made with respect to the compilation of daily hiring lists, butthe Union declined to take a definite position without further exploration.AsMapel quoted the Union, its representativessaid,"we are not interested in thisthing as an academic matter.We want to know what will happen toour men.We want to see theselists."As a result the Herald-Tribune was designated tocompile a trial list based on its records in order that the conferees might havesomething concrete to visualize.10.November 17, 1948At a meeting on November 17, the Tribune presented the test list, on whichthe nonunion men were identified. The Union objected to the list because of the 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresence of high rankingnonunionmen and reiterated its position that they couldhave noseniority antedating July 17, 1948.After study, the Union further an-nounced that it could not commit itself until a similar test list was made up atthe Daily News, the largest employer of union men. The publishers objectedto any further delay, pointing out that unfair labor practice charges had beenfiled by nonunion men against the Tribune.After some furtherdiscussion,Publishers' Association Vice-Chairman Mapel said that he was going to lay theentire matter before Charles Douds, the Board's Regional Director, invited theunion representatives to join him in so doing, and on November 19, 1948, unionand publisher representatives met with Regional Office officials.11. January 1949; the Union changes its leadership ; the entrance of the adjust-ment boardIn late November of early December 1948, union officers were elected.Theincumbents were largely swept out of office.The new officers, however, couldnot act until January 1, 1949.As a result no meetings were held in December.In the interim the publishers, as Mapel put it, merely "rocked along."With theinduction of the new officers on January 1, 1949, the Union's position becamemore militant.Among thenew union officers wereJosephSimons, president,and William Walsh and Harry Walzer, business agents.On January 14, 1949, the publishers and the newofficersmet for the first time,with Chairman Hays present. The Union announced that all the plans pre-viously proposed were unworkable, but when asked for suggestions stated thatit had none to offer.At this meeting it became evident that the Union haddeterminedto make a firm stand for the preferment of union men. UnionPresidentSimonsmade the following statements, not necessarily consecutively,to the publishers : "The Taft-Hartley Act, in my humble opinion, does not applywhatsoever . . . Until the law is interpreted, nobody knows ; if you need extrasthe Union will supply them . . . I serve notice in the meantimeunion men aregoingtowork beforenon-unionmen ... you have got to pay somebody, soyou might as well pay union men . . . I am not interested in seniority. Thiscontract was made formembersof this union . . . If non-union men have aquarrel, let them go to the government . . . you do the hiring. You do theviolating if there is any violating."The contract provided machinery, known as the adjustment board, for thedetermination of disputes not resolvable by negotiation.The board consistedof two representatives of each party. If the dispute was not resolved therethe impartial chairman was added.Decisions of the five-man boardwere finaland binding.At the January 14, 1949, meeting publishers' Vice-Chairman Mapelinvited the Union to join in submitting the dispute to the adjustment board.Not receiving an affirmative answer the publishers invoked theadjustmentmachinery unilaterally.Several adjustment board meetings were held in the latterpart of January 1949along with a conference with officials of the Regional Office.Duringthese ses-sionsunion representatives told the publishers several times, in substance, thatunless union menwere hired, the papers were "notgoingto be delivered."At theinsistance of the Union publishers supplied the Union with listsof regularsituation holders, regular substitutes, and of all extras who had worked in the5-week period from mid-December 1948 to late January 1949, with the nonunionmen designated.Nevertheless when the parties met again in late February,the unionrepresentatives indicated that they had not studied the lists much,if at all.At this meeting the Union made a number of proposals, including one NEWSPAPER AND MAIL DELIVERERS' UNION605to the effect that the publishers secure all manpower through the Union.Meet-ings continued through the month of March in an effort to arrive at a mutuallysatisfactory hiring procedure, without success.Finally, in mid-March, apparently convinced that there was no prospect ofbilateral solution, the publishers decided to set up hiring lists unilaterally, list-ing employees on the basis of seniority without regard to union affiliation, andto put them into operation.12.The May 1949 strikesThe compilation of these lists was completed by May 11, 1949, and on May 16they were posted in the various newspapers.At the Journal-American, theTribune, the Times, and the Mirror, they were removed.At the Times, Walshtold Egan, the assistant night circulator, that if any foreman or assistant fore-man attempted to hire pursuant to the list he would be given a summons by theUnion and that union cards would be taken away, and if the list was followedthe Times would be struck.On May 17, 1949, the publishers began to hire according to the lists. Thisaction evoked strikes and threats of strikes by union officials at various papers.Business Agent Walsh made repeated threats of strikes at the Herald-Tribuneif that paper attempted to hire from the lists, saying that he would "close downthe plant," and on May 19 the Union there engaged in a slowdown. On thesame day the Union struck the Journal-American to compel the hiring of unionmen before nonunion, without regard to their standing on the hiring lists.Thisstoppage lasted some 12 minutes and was terminated when the Journal-Americancapitulated and put to work six union members of junior seniority whom UnionPresident Simons demanded be hired.At the request of the publishers, Impartial Chairman Hays had been standingby since the night of May 18 to meet anticipated trouble.On May 19, the pub-lishersinvoked the five-manadjustment board.After discussionof the situa-tion, a majority of that board (Chairman Hays, Union PresidentSimons, andBusiness Agent Walzer) decided, in substance, to reinterpret section 4-A of thecontract.Chairman Hays announced the decision to the parties, saying thatthe board would issue a new and temporary hiring formula on May 23, butadded that until it was prepared the existing hiring lists would continue to beeffective.The announcement that the lists would remain in effect in the interimperiod evoked a storm of protest from the union representatives, who declaredthat the publishers' unilateral action in posting the lists had created "chaos" inthe industry.When Business Agent Walzer attempted to calm Business AgentWalsh, the latter told Walzer that when the men "walked out" Walzer would"have to beresponsible for it."Union President Simons announcedthat he wasnow dissociating himself from the award.He admitted having ordered thestoppage at the Journal-American that day and threatened another strike ifnonunion men were put to work there. Business Agent Walsh said, referringto the strike at the Journal, that "If I violate [the no-strike clause in the con-tract] it won't be for any 8 [sic] minutes. It will be for all night."With refer-ence to the Daily News, Walsh said : "I don't know how long I can hold out.It is coming.The first night I get three drinks inside of me it is coming."Union Vice-President Walters declared that the decision nullified the contract,a position which Union Attorney Duker observed was erroneous.Simons saidthat he would not be responsible for what happened that night and the conferenceterminated, as Mapel put it, in a "chaotic state." 606DECISIONSOF NATIONALLABOR RELATIONS BOARD13.The May 23 award ; the abandonment of the hiring listsOn May 23, 1949, the adjustment board, with the publisher membersdissenting,handed down what became known as the interim award. This award revokedthe outstanding hiring lists, and in effect changed the contract criteria for hiringpreference from length of plant service substantially to length of employment inthe industry.As described by the parties, it substituted industry seniority forplant seniority as the basis for hiring order. In addition it gave the foreman ineach plant final authority to determine qualifications for employment.Foremenwere members of the Union and covered by the bargaining contract.The text of the majority award is as follows :1.The lists now posted by the various publishers shall not be used as thebasisfor hiring and are to be withdrawn immediately.2.Effective immediately the foreman of each delivery room in hiring extramen shall give preference to those applicants for employment who have themost complete claim to, and are best qualified for the work, on the basis oflength of service, and regularity and continuity of employment in theindustry.In administering this clause the foremen shall use their bestefforts to observe the spirit and letter of this provision.Where a disputearises the foreman's determination shall prevail, but any case in which theforeman willingly and knowingly discriminates may be pressed as a grievanceand any applicant against whom such discrimination in hiring was exercisedshall be entitled to payment for work done. Perseverance in discriminatoryhiring after notice may also be made the basis for imposition of a penalty.It was recognized by all that this formula would result in priority for manyunion members, but as Chairman Hays observed in an opinion accompanyingthe award,that consequence was a"fortuitous result of the existence of aperfectly legal closed shop,"and not illegal.Despite the preferred position accorded many union members under theinterim award the Union continued to oppose any hiring of nonunion men beforeunion members.On June 1, 1949, when the foreman at the Herald-Tribune,pursuant to the authority granted him in the interim award, adjudged that cer-tain recently employed union members were subordinate in seniority to somenonunion shapers,Walsh called a strike and the union members walked out.The Tribune then put the union members to work under protest.14. The point system ; its abandonmentIn the meantime the adjustment board proceeded to draft a final award toreplace the interim award ; a task finally completed and announced on June 30,1949.This award spelled out a detailed and complicated procedure for themaintenance of hiring lists. In essence it continued the industry-wide seniorityconcept of the interim award but provided for ranking on the extra list by asystem of numerical ratings ; which became known as the point system. Underthis system employees were awarded points of differing values for service in theshop, in the industry, or substantially equivalent employment. In addition theaward lumped regular substitutes and extras on the extra employment list.The union members of the adjustment board dissented from this award.Following the issuance of the June 30 award Chairman Hays resigned and wassucceeded by Chairman Feinberg. The latter proceeded to set up lists in accord-ance with the award. These were finally completed and went into effect onSeptember 14, 1949, over protests by the Union that they contained errors. TheUnion then filed an action in the New York courts to set aside the award ; in which NEWSPAPER AND MAIL DELIVERERS' UNION607it ultimately succeeded.The groundassertedfor the court action was that theadjustmentboard has exceeded its authority in lumpingregularsubstitutesand extras on thesamehiring list.The lists remained in use only about 5 days.They were set aside because of union objections under the following circum-stances.On September 19, 1949, the publishers and the Union met to discuss the prob-lems raised by the Union's court action and its protests against the use of thepoint lists.The Union raised three objections: (1) That the lists improperlyplaced regular substitutes and extras oh the same hiring lists; (2) that therewere errors in computation ; and (3) that provision must be made for givingemployment to employees of The Interborough News Company, which had ceasedbusiness.Impartial Chairman Feinberg pointed out that there was provisionfor ironing out individual inequity or error.Union President Simons then threatened to strike the papers that night ifthe lists were used.As Mapel testified, Simons and Business Agent Walsh madethe following statements, among others :SIMONS :If the publishers do not get into line, we will take the law into ourown hands. I am going to put union men on tonight.swsssrsEverything aint going to be all right.We want our pound of flesh beforethe non-union men. If it has got to come to a fight, we will fight, we got agood army ! There aint going to be any union men turned away tonight,and I am giving the orders.ssrssssWALSH : That is all I want to hear Joe. You give the order tonight, I willwalk the men tonight.SIMONS, You have my order. If a paper wants a man, the paper shouldcall the union: I am telling Walsh in front of all of you that union men goto work tonight . . . you better be prepared tonight.i#i*#If the union is in wrong with the Taft-Hartley Act let Washington getus on the ball !rss*I am putting you on notice that those bundles won't have feet on themtonight, and that is that.Chairman Feinberg said that any individual who claimed prejudice becauseof his standing on the list would be interviewed and any injustice rectified.Hefurther warned the union officials that he would enforce the contract's no-strikeclause to the hilt.Nevertheless Business Agent Walsh said, Mapel testified,that he was "going to the shops tonight to see that no nonunion men went to work,if a union man did not have work." "No union man will go away without a job."Faced with a threat of shutdown the publishers suggested that the Union filea formal grievance and that the adjustment board set aside the point systemand return to the interim award pending further study by Chairman Feinberg.This was done, and on the same evening the adjustment board set aside the June30 award and reinstated the interim award. Individual grievors were thereafterinterviewed under Chairman Feinberg's supervision but there is no evidence ofany further action with respect to the point system award.On November 10, 1949, the Union struck the Daily News for 1 hour and 28minutes to compel the preferential hiring of certain union members. The Daily 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDNews filed a grievance with the adjustment board and asked compensatory andpunitive damages for violation of the no-strike clause of the contract.Damageswere ultimately awarded by the board in the amount of $1,500.B. Events at the TimesIn January 1950,the New York Sun suspended publication,throwing into un-employment a number of employees in its distribution department,all of whomwere members of the Union.Walsh, illa conversation on January 6, 1950, toldBogart of the Herald-Tribune that at a meeting of the Sun chapel on January5, 1950,the Sun's displaced delivery men were divided into groups and assignedto the remaining papers.He further informed Bogart that no union memberswere assigned to the Herald-Tribune but that in any event that paper could nothire nonunion men because no other paper could. Bogart inquired what wouldhappen if nonunion men were hired and Walsh replied that there would be a"revolution."He mentioned the News award against the Union in the sum of$1,500 and said that such a penalty meant nothingto the Unionwhen comparedto "300 starving men."He also stated that there would be "murder" at theTimes if the latter insisted on hiring nonunion men and that neither the Taft-Hartley Act nor the "interim award" made any difference compared to thedilemma of the Sun men.A number of displaced Sun employees appeared at the Times distributionroom and shaped.They were hired in preference to nonunion men and on thesame basis as the other union employees in the room.Union men were hired first,including those from the Sun.Only after all union men were accommodated werenonunion men hired.Thereafter the Times consistently followedthe systemof hiring union menfirst,including the Sun men, up until February14, 1951.The next event of im-portance took place aboutOctober 19, 1950.Onthat date there occurred thetenth meeting of the joint scale committee at which representatives of the pub-lishers, including those of the Times, and Simons, president of the Union, andBusiness Agents Walzer and Walsh,and others were present.The purposeof the meeting was to arrive at a tentative agreement between the Union andthe publishers inasmuch as it was toward the end of the 1948 contract.AndrewFisher, on behalf of the Times,stated thatitwas important that the 5 x 5's whowere currently working for the Times and who had seniority at the variousplants and some of whom had filed charges with the Board, should be takencare of, and that the purpose of the Times was to work out a nondiscriminatoryhiring provision and "clean up" the situation presented by the expiring contract.He stated that the position of the Times was that it would not agree to makeany new situation holders on the basis of industry-wide seniority but that theyshould be made from the list of employees who had achieved 5 x 5 in the Timesshop.Simons, on behalf of the Union,said that if the Union could not get ahiring clause satisfactory to it the Union would "know what to do in the end" andthat those nonunion persons who did not like the hiring clause could go to theBoard,stating again the position of the Union that no nonunion man would goto work before a union man.Various suggested hiring proposals were made byrepresentatives of the Times,the publishers,and the Union which were notagreed to, and the meeting broke up with Walsh's statement"to hellwith lawand order,as long as union men go first."The subject of an acceptable hiring clause was further explored 2 or 3 dayslater at another meeting, and after much discussion a stipulation was arrivedat continuing the hiring practices under the old contract until December 10, NEWSPAPER AND MAIL DELIVERERS' UNION6091950, and referring a new clause to arbitration. Professor Hays, who hasbeen previously mentioned, was agreed upon as arbitrator along with Duker forthe Union and Carter for the publishers.Duker and Carter were to work outan acceptable hiring clause if possible and if they failed the matter was to bereferred to Hays.At the end of 1 week Hays was called in and on December8, 1950, the three arbitrators came down with an unanimous finding which wasto constitute section 4 of the new contract and which according to the stipula-tion would become a part thereof automatically.The award was lengthy but thegist of it was that hiring lists in each paper were to be created which combinedseniority in the shop with certain factors outside of the shop but which wouldeventually result in a strict shop seniority basis of hiring under lists whichwere to be promulgated by the impartial chairman of the adjustment board andwhich were to be revised periodically by him.In spite of the agreement that this manner of hiring agreed upon by the three-man arbitration board should become a part of the new contract, the Union ata meeting voted not to accept it. Simons gave as reason for the rejection thatitwas felt that it should be modified so as to provide for industry-wide seniorityin the long run rather than shop seniority. This suggestion was rejected by thepublishers.After discussion, however, they agreed to certain modifications oflanguage to he made by Hays and Duker and submitted to the publishers.Another meeting of the joint negotiating committee was held on the eveningof January 4, at which representatives of all the parties were present anda simplified version of the award was agreed upon. The matter was referredto the union membership by mail and another meeting was held of the Unionon January 7, and the simplified award was again rejected. Another meetingof the parties was held on January 9, at which representatives of the publishersreproached the union officials, charged them with sabotaging the agreement.Simons protested that the union membership simply would not "buy" the agree-ment chiefly because of the industry-wide seniority provision.1.The agreement and a quota plan of hiringAnother meeting of the parties was held on January 16, 1951, and aftermuch discussion and a review of the past difficulties between the parties, anew approach was suggested. This was essentially that of Duker. Dukeranalyzed the problem in essence as that of there being too few regular situa-tion holders on the various papers and a consequent large number of extrashired at each shapeupHis proposal was that a substantial number of newsituation holders with regular employment be created at the papers. At ameeting on January 23, 1951, Duker submitted a draft of hiring clause whichcalled for a type of industry-wide seniority and the creation of original hiringlists,but which broke down sharply into strict shop seniority as of revisiondate, which he suggested should be 6 months later.The problem was explored further at a further meeting on January 24 and 25.Duker's suggestion and the discussion of the parties resulted in a more con-crete proposition which was that a substantial number of new situations becreated to be occupied in the ratio of 60 union men to 40 nonunion men. At asubsequent meeting the idea was developed further and the quota formulavirtually agreed upon.The basis for the selection of the augmented numberof regular situation holders was the original date of their employment ; theUnion was to select the union men who were to get the regular jobs in eachshop, and the publishers were to select the nonunion men. This arrangementwould leave the publishers free to give regular situations to, among other people, 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose who had filed charges with the Board or others against whom there mayhave been discrimination because of their lack of union membership.The publishers approved this agreement during the last few days of January1951,and on the 29th,itwas ratified by the Union.It was agreed that the situations would be created between January 29 andFebruary 15 and that lists of situation holders pursuant to the agreementwould be compiled,the Union to determine by February 5 or 7 the numberof union members to receive permanent situations.The publishers'listswereto be completed by the same date. Two lists were to be made, one of permanentsituation holders and one of extras. In pursuance to the agreement the news-papers selected the number of nonunion 5 x 5's who were to become newpermanent situation holders and submitted to the Union the names of the unionemployees so that the Union might select the union men who were to becomenew situation holders. In practice the nonunion situation holders selectedby the newspapers amounted to something under 40 percent.Thus at theTimes 45 new situations were to be created,29 of whom were to be unionand 16 nonunion,and at the Mirror 84 situations,of which 73 were to be unionand 11 nonunion.Several days followed after the newspapers had submitted the lists of newsituation holders and extras to the Union,during which time the Union wasunable or unwilling to make the selection of union members for the newsituations.During this period the Union took exceptions to some of thenonunion men selected by the newspapers in spite of the agreement thatthe newspapers were to select the nonunion situation holders and the Unionthe union situation holders.Although the Union managed to complete itswork in making the selections on some of the newspapers,they failed to doso on the Journal American,the Times,the Mirror,and the Herald-Tribunewithin the time agreed.The Publishers Association insisted that the lists musthe back in their hands on Monday, February 12, 1951,inasmuch as the listswere to be posted and go into effect on February 15, and in the event of tiesin the lists the ties were to be broken on February 13 by lot under the auspicesof the honest ballot association.The upshot of it was that,although byFebruary 13 the Union had returned to the Publishers Association the listof extras so that the ties thereon could be broken by the 13th,ithad failed tomake its selection of the union permanent position holders. In view of thisfailure the four newspapers themselves made the selections from the samelists which had been furnished the Union of union members, 5 x 5's.The ties were broken on February 13. Upon the completion of this lists ofextras were drawn up and sent to the various publications so that they mighthire from them on the evening of February 14, for the morning newspapers ofthe 15.The breaking of the ties was unilateral since no representative of theUnion put in an appearance.2.The posting of the lists;the resulting strike; resumption of thestatus quoThe lists were posted on the night of February 14, in the offices of themorning newspapers.They were(1) the list of regular situation holders,(2) the list of new situation holders, and(3) the list of extra employees.The regular situation holders scheduled to work that night at the Timeswere selected from their list and then the needed extra employees from theextra list.The presses started to roll about 10:45 p. in., the papers came upto the delivery department,and the men, standing at the conveyors suppliedthe conveyors.That was as far as it went.None of the union employeeshandled any newspapers nor did any other of their assigned tasks.Lospinuso, NEWSPAPER AND MAIL DELIVERERS'UNION611theUnion's representative, told Fisher, the Times' representative, that themen refused to work,and that it would be necesary to go back to the "statusquo."Shortly after the presses started up they were shut down again be-cause the papers were accumulating in the delivery room.Fisher suggestedthat he and other officials from the Times and Carter,of the PublishersAssociation, together with representatives of the Union should go to the officeof Adler, general manager of the Times, which they did. Lospinuso told thoseassembled in Adler's office what he had told Fisher, that the union men wouldnot go to work unless the Times returned to thestatusquo hiring conditions.Fisher asked Lospinuso what union men he wanted to replace the nonunion menwho had signed up, and Adler suggested that the two of them,Fisher andLospinuso, get together and work it out. Lospinuso and Fisher went backto the delivery department where the former directed Assistant ForemanLauletti to replace the nonunion men who had signed up with union men ofLospinuso's choosing, and gave instructions that if the paper could be gotout with the nonunion men working, to do so, but that if not the nonunion menshould be sent home. At 11 : 23 p. in., after the presses had been shut downfor 38 minutes, they started up again.As it eventuated,the nonunion menwho had signed up to work that night were permitted to work, but beginningwith the following night, February 15, the old practice of hiringunion menfirst and then only nonunion men was resumed and continued until April 13,1951.During this period, as a rule, some nonunion men who had been appointedregular situation holders on February 14, were put to work, although thisresulted in continuous overstaffing.To do this it was also necessary for aperiod to employ an equivalent number of union men over and above those needed.3.The restraining orderOn April 10, 1951, Judge Vincent Leibell of the United States District Courtof the Southern District of New York,issued a restraining order restraining theUnion from interfering with the hiring practices at the Times, the Mirror, andthe News, and affirmatively ordering them to refrain from interfering with thosepapers in filling situations under the arrangement made on Januray25, 1951,and in hiring "extras" from the lists posted on February 14. The petition forthe restraining order was filed by James A. Jaffee, the Acting Regional Directorfor the Second Region.Within 48 hours thereafter hiring procedures were re-sumed under the lists posted on February 14, and such continued to be thehiring practice to the date of the hearing.C.Events at the MirrorThe events at the Mirror closely parallel those at the Times and the other news-papers.Thus, the occurrences at the Times on January 6, 1950, and February 14and 15, 1951,found their counterpart at the Mirror.There is this difference,however.At the Mirror, at least 11 nonunion employees in the delivery roomhad for sometime not been required to shape. These employees had regular start-ing times, regular days off, and a schedule of 5 workdays each week. Upon theappearance in the Mirror'sdelivery room of displaced Sun employees onJanuary 6, Walsh demanded that they be given preference over these 11 em-ployees, and called a work stoppage to enfore the demand.Their assurance ofdays off and their regular starting time were taken away and they were re-quired to shape.Thenceforth they were hired only after all nonunion men weretaken care of.When the lists were posted at the Mirror on February 14, pursuant to theagreement between the Publisher'sAssociation and the Mirror, previously de-242305-53-40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDscribed, the union members struck in the same fashion as they did the samenight at the Times, and with the same result.After February 14, 1951, and tothe date of Judge Leibell's decision on April 10 of that year,the lists were dis-regarded and union men were consistently given preference in hiring to the detri-ment of nonunion men with equal or greater seniority.ConclusionsThe foregoing findings of fact serve to show that the Respondent Union hascontinued up to the date of the hearing to pursue the course of conduct whichthe Board in theHearst Publications,Herald-Tribune,andDaily Newscasesfound to be violative of the Act.In brief, this course of conduct was designed toinsure that at all times,so far as circumstances permitted, at the New YorkTimes and the Daily Mirror, as well as at the other of the New York papers,union members should have preference in employment over nonmembers andthat no nonunion employee should go to work until union members had beenhired, irrespective of their seniority as employees.This policy has continued, aspreviously,to be enforced by strikes and threats of strikes.It would serve nouseful purpose to elaborate on what is by now a thrice told tale.The extent towhich the Union was prepared to, and did,go in enforcing its policy of unionmen first, is vividly illustrated in the events of February 14 and 15, 1951.Here,after a long controversy arising out of the Union's practices,the Union and Em-ployer's Association arrived at an agreement to create a number of new situationsand a sharing of them on a quota basis between members and nonmembers of theUnion.As it worked out the Union's share in these new situations was even morefavorable to it than the previously agreed upon quota, favorable though that was.That agreement was clearly illegal in that irrespective of its "fairness," itsought to condition employment upon membership or nonmembership in theUnion outside of the proviso in Section 8 (a) (3) of the Act. It substituted alesser method of discrimination for a greater one.I find it fruitless to seek to allocate the legal responsibility for this agreement.Regardless of who was its father and who its mother it is clear that the issuewas illegitimate.In entering into this agreement the Union violated the Act.Itmay not be found that the Times and the Mirror did so solely because thatprecise issue is not in litigation,those two papers having effected a settlementwith the Board and not being parties in this case.Whatever may be said ofthe legality of the agreement,and it was clearly illegal,nevertheless it was be-lieved by both parties to it that it offered a practical opportunity to compose thedifferences between them.Nevertheless the Union,whether because of internalunion pressure or otherwise is irrelevant, denounced this agreement when it wassought to put it into operation,and when it became apparent that certain non-union members would be given regular positions and other nonunion memberswould be in a more favorable position than theretofore for work as extras. TheUnion struck,the Times and the Mirror capitulated to this pressure,and theagreement came to nothing.The old practice of hiring all union men beforeany nonunion men was hired, regardless of seniority was resumed until JudgeLeibell's decision on April 10, 1951.There is only one other contention of the Union which I find necessary to dis-cuss.That is, in substance,that it would now be unfair to apply the usualremedy of back pay and make it operative solely against the Union inasmuch asin previous cases the liabilty was found to be joint and several and back pay as-sessed accordingly and equally.The Union contends that the settlement withthe Board by the Times and the Mirror resulted in a wholly inadequate reim-bursement of the employees concerned and that is also the position of some of the NEWSPAPER AND MAIL DELIVERERS' UNION613individual complainants.The Respondent Union contends that because of thesettlement with the Times and Mirror it may now be called upon to pay morethan its "fair share" of any back pay awarded. So far as the Union is concernedit doubtless could have arrived at a similar settlement.Having elected insteadto litigate the matter, it may not now be heard to say that the ultimate amountof pecuniary damage which it might sustain would be greater than that sustainedby the Times and the Mirror. So far as the named individuals are concernedit need only besaidthat the Board does not litigate their private rights.TheBoard having effected a settlement of the matter it is not in my province todissent from it.It is abundantly clear that the Respondent Union has continued its insist-ence upon a pattern of discrimination and that as a result all nonunion em-ployees in the Times' and Mirror's delivery departments who were nonmembersof the Union have been discriminated against as a class. The Board, however,in theHerald-TribuneandNewscases, held that a general finding of discrimina-tionwas not enough to sustain the allegations of the complaint with respectto the named individuals where only the general pattern of discrimination wasshown,contrary to the position asserted by the General Counsel who contendedthat the remedy should be extended to encompass, in addition to those named inthe complaint (as to whom the TrialExaminerfound discrimination), all othernonunionmen who "shaped" the publications during the pertinent period. TheBoard limited its finding of discrimination to those nonunion individuals shownby the record to have been actually denied employment when they shaped on spe-cific occasions in favor of men with less seniority who shaped and were hired be-cause they were union members.Although the matter has given me some concern, I do not find that the Boardmeant by its language that it was necessary to establish that, as against allother nonunion men, the particular nonunion complainants would have beencertain to receive employment. In this view, it is not necessary for the GeneralCounsel to show that the particular nonunion man who presented himself foremployment on any particular night and was refused, had in fact greater senioritythan all other nonunion men not named in the complaint. In other words, asI interpret the Board's order, if any single individual named in the complaintshowed up for employment on any single night and was not hired when someunion man with less seniority was hired, the former was discriminated against,even though, absent discrimination, some other nonunion man not named in thecomplaint would, on the basis of seniority, have obtained work instead of theindividual nonunion man named in the complaint.Accordingly, I have examined the record 2 as well as the testimony of witnesses,and I find that with respect to all of the individual employees at the Times,included in the complaint, on one or more occasions each of such individualsshowed up for employment and was refused when some union man with lessseniority was hired I find the same with respect to the Mirror with the excep-tion of Sidney Rosenthal, as to whom it does not appear that he presented himselffor employment and was refused employment when some union man with lessseniority went to work. As I have previously found, discrimination at the Mirrorwith respect to 11 employees was compounded. That is, not only were they sub-jected to the same discrimination as at the Times, but in addition the privilegesof regular employment, regular starting time, and regular days off, which had2Particularly General Counsel's Exhibits Nos 50, 51, and 79, pertaining to the Times andNos 52 and 53 pertaining to the Mirror, as well as the testimony of numerous nonunionwitnessesto the effect that they were present for hiring and various occasions when unionmen with less seniority were hired and they themselves "walked." 614DECISIONSOF NATIONALLABOR RELATIONS BOARDpreviously been accorded to them, was, upon the presentation at the Mirror of anumber of Sun displaced employees, union men, on January 6, 1950, removedfrom them.I find that by threatening to strike and by striking the Times and the Mirror,as related above, for the purpose of compelling them to give preferential hiringprivileges to union members solely on the basis of union membership, by enteringinto its agreement with the publishers on January 25, 1951, and thereafter, untilApril 10, 1951, failing to give effect to this lesser discriminatory program, theUnion has attempted to cause and has caused them to discriminate againstemployees, including those named in the complaint, which in a proper case, wouldbe found to be a violation of Section 8 (a) (3) of the Act; the Union thereforeviolating Section 8 (b) (2) of the Act. It is further found that the Union thereby,in violation of Section 8 (b) (1) (A) of the Act, also restrained and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act.There is, however, an additional and unusual situation presented by thisrecord.The settlement stipulation reached with the Times was dated November15, 1950.The Board's order, pursuant thereto, was issued on January 10, 1951.On January 18, 1951, a consent decree of the United States Court of Appeals forthe Second District was entered.The settlement stipulation with the Mirrorwas entered into in December 1950, the Board's order followed, and the courtdecree was entered February 6, 1951. Both settlement stipulations, orders, anddecrees provided that the Times and the Mirror should cease discriminationagainst nonunion employees except as such might be authorized by agreementrequiring membership in the Union pursuant to the provisions of Section 8 (a)(3) of the Act (the union-shop proviso). Nevertheless the Times and the Mirror,in derogation of the stipulations, the Board's orders, and the court's decrees,shortly after the entry of the decrees negotiated the quota agreement with theUnion, previously referred to.This agreement was, on its face, invalid since itpredicated hiring on a percentage arrangement contrived by the parties them-selves outside the provisions of Section 8 (a) (3) of the Act.The RegionalDirector did not go into the circuit court to seek enforcement of its decree, bycontempt proceedings or otherwise.On the contrary, he filed a petition fora restraining order with Judge Leibell, requesting that the Union be compelledto abide by this illegal agreement pending the final adjudication of the instantcase by the Board. The restraining order issued on April 10, 1951.8 The Unionhas complied with the court's order and up to the date of hearing hiring at theTimes and Mirror has been conducted pursuant to this quota agreement. In anywords, hiring is now done in accordance with an agreement which is illegal andonly less discriminatory than the "union men first" basis previously insistedupon by the Union. It is done under the compulsion of the restraining order.Under these circumstances I cannot recommend the usual back-pay remedyduring the period following April 10, 1951, since to do so would be to recommendthat the Union make whole the employees discriminated against during a periodwhen, by court order, the Union is compelled to discriminate against themWhile8 The order restrained the Union,among other things, as follows :(4) from doing any acts, such as those listed in paragraphs (1), (2) and (3) ofthis order,to prevent or interfere with the publishers of said newspapers,the Times,the News, and the Mirror,in filling the additional regular situations created by saidpublishers,with men heretofore listed by the publishers for said positions on February14, 1951, under an arrangement with the union on January 25, 1951 ; and(5) from doing any acts, such as those listed in paragraphs (1) (2) and (3) ofthis order,to prevent or interfere with the publishers of the Times,the News, and theMirror in hiring "extras" from and pursuant to or list promulgated and posted by thesaid publishers on or about February 14, 1951, under an arrangement made with theunion on January 25, 1951. NEWSPAPERAND MAILDELIVERERS'UNION615it is true that previous to the agreement of January 25, the Union had persistedin a course of discrimination greater in degree than the discrimination providedfor in the agreement of January 25, and did not abandon its former course inspite of its agreement until compelled to do so by the restraining order, it mightbe concluded that, absent this order, it would have pursued the same course todate.I do not believe, however, that this can be presumed. It might be that,absent the restraining order, the Union would have abandoned any type of dis-crimination against nonunion employees.IV. THE REMEDYIt having been found that Respondent Union has engaged in and is engagingin unfair labor practices, it will be recommended that it cease and desist there-from 4 and take certain affirmative action necessary to effectuate the policiesof the Act.Having found that the Union has attempted to cause and has caused the Timesand the Mirror to discriminate in regard to the hire and tenure of employmentof the following named persons, it will be recommended that the Union notifythe Times and Mirror in writing that it has no objection to the nondiscrimina-tory employment of these individuals ; and further, that, within 5 days afterthe vacation of Judge Leibell's order of April 10, 1951, it request the Times andthe Mirror to offer them employment without discrimination because of theirnonmembership in the Union and without prejudice to their seniority and otherrights and privileges :The TimesArthur FinkelsteinAlfred FrankelCarl GaldsonTheodore GershowitzMartin IgleEdward JohntryNicholas LaulettiPatrick LeonardWilliam McCloskeyFrancis MeadeJohn MinogueEugene RoseThe MirrorNick LaForgiaJoseph LaForgiaMelvin LavietesSalvatore BaldanzaHarry KoenigMeyer TravenDenny IzziEdward GuerinMeyer SacksJoseph RileyCarl CitranoJohn Nicolini, Jr.Itwill be further recommended that the Union make these individuals wholefor any lossesof pay incurredby reason of the attempt to cause and causing theTimes and the Mirror to discriminate against them, by payment to each ofthem of a sum of money equal to the amount he would normally have earnedas wages from July 18, 1948, to April 10, 1951, lesshis net earnings during thisperiod.From this sum should also be deducted any sum which was paid oroffered these individuals by the Times and the Mirror in settlement or attemptedsettlement of the case against them.Also should be deductedsuch sums aswould normally have been deducted from their wages for deposit withState andFederal agencies on account of social security and othersimilar benefits and4 The respondent is not precluded from complying with this Intermediate Report becauseof the restraining order.That order,true enough,remains in effect until the Board hasdecided the issues.But Section 10 (c) of the Act provides that if no exceptionsare filedto the Trial Examiner's report within 20 days after service thereof the report shall becomethe order of the Board.Hence, dissolution of the restraining order would be only a matterof formalities. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pay over these sums to the appropriate State and Federal agencies for thecredit of the discriminatees.Under the recommended remedy, back pay shallnot accrue from April 10, 1951, the date of Judge Leibell's order, to the date ofits vacation.If this order is vacated, back pay shall again accrue beginning %days thereafter unless the Union has within that time notified the Times andthe Mirror that it has no objection to and permitting their employment on anondiscriminatory basis.On the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.The New York Times Company, Inc., and the Hearst Corporation, NewYork Mirror Department, are engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.Newspaper. and Mail Deliverers' Union of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act.3.By attempting to cause and causing the New York Times Company, Inc.,and the Hearst Corporation, New York Mirror Department, to discriminateagainst the employees named in section IV, above, the Union has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.4.By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]LIEBMANNBREWERIES,INC.andTHEBREWERYWORKERS JOINT LOCALExECUrivE BOARDOF NEW JERSEY,AFL,PETITIONER.CaseNo.2-RC-4706.November 26, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leonard J. Lurie,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.Prior to the end of 1950 Liebmann Breweries, Inc., a New Yorkcorporation engaged in the production of Rheingold beer, owned andoperated two breweries and a number of depots and branches, includ-ing a depot at Newark, New Jersey.About the end of 1950 the com-101 NLRB No. 117.